           Case 1:21-cr-00156-DAD-BAM Document 18 Filed 09/15/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00156-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   KEITH BREAZELL,                                    DATE: September 22, 2021
                                                        TIME: 1:00 p.m.
15                                Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17                                              BACKGROUND

18          This case is set for status conference on September 22, 2021. On May 13, 2020, this Court

19 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

20 further notice.” Under General Order 618, a judge “may exercise his or her authority to continue
21 matters, excluding time under the Speedy Trial Act with reference to the court’s prior General Order 611

22 issued on March 17, 2020 . . . with additional findings to support the exclusion in the Judge’s

23 discretion.” General Order 618, ¶ 6 (E.D. Cal. May 13, 2020). In addition, any judge “may order case-

24 by-case exceptions” to General Order 618’s provisions “at the discretion of that Judge or upon the

25 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order

26 will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020). This,
27 previous, and subsequent General Orders were entered to address public health concerns related to

28 COVID-19.

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:21-cr-00156-DAD-BAM Document 18 Filed 09/15/21 Page 2 of 5


 1           Although the General Orders address the district-wide health concern, the Supreme Court has

 2 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 3 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 4 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 5 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 6 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 7 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 8 or in writing”).

 9           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

11 justice continuances are excludable only if “the judge granted such continuance on the basis of his

12 findings that the ends of justice served by taking such action outweigh the best interest of the public and

13 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

14 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

15 the ends of justice served by the granting of such continuance outweigh the best interests of the public

16 and the defendant in a speedy trial.” Id.

17           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

18 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

19 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

20 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
21 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

22 recognized that the eruption created “appreciable difficulty” for the trial to proceed. Id. at 767-69; see

23 also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

24 following the September 11, 2001 terrorist attacks and the resultant public emergency).

25           The coronavirus poses a similar, albeit more enduring, “appreciable difficulty” to the prompt

26 proceedings mandated by the statutory rules. Recently, the Ninth Circuit enumerated a “non-
27 exhaustive” list of seven factors it found to be “relevant” in considering ends-of-justice Speedy Trial Act

28 continuances “in the context of the COVID-19 pandemic.” United States v. Olsen, --- F.3d ---, 2021 WL

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00156-DAD-BAM Document 18 Filed 09/15/21 Page 3 of 5


 1 1589359 at *7 (9th Cir. Apr. 23, 2021). That non-exhaustive list includes: (1) whether a defendant is

 2 detained pending trial; (2) how long a defendant has been detained; (3) whether a defendant has invoked

 3 speedy trial rights since the case’s inception; (4) whether a defendant, if detained, belongs to a

 4 population that is particularly susceptible to complications if infected with the virus; (5) the seriousness

 5 of the charges a defendant faces, and in particular whether the defendant is accused of violent crimes;

 6 (6) whether there is a reason to suspect recidivism if the charges against the defendant are dismissed;

 7 and (7) whether the district court has the ability to safely conduct a trial. Id.

 8          In light of the foregoing, this Court should consider the following case-specific facts in finding

 9 excludable delay appropriate in this particular case under the ends-of-justice exception, § 3161(h)(7)
10 (Local Code T4). If continued, this Court should designate a new date for the status conference. United

11 States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

12 “specifically limited in time”).

13                                                STIPULATION

14          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

15 through defendant’s counsel of record, hereby stipulate as follows:

16          1.      By previous order, this matter was set for status conference on September 22, 2021.

17          2.      By this stipulation, defendant now moves to continue the status conference until October

18 27, 2021, and to exclude time between September 22, 2021, and October 27, 2021, under 18 U.S.C.

19 § 3161(h)(7)(A), B(iv) [Local Code T4].

20          3.      The parties agree and stipulate, and request that the Court find the following:

21                  a)      The government has represented that the discovery associated with this case

22          includes investigative reports, photographs, media evidence and other. All of this discovery has

23          been either produced directly to counsel and/or made available for inspection and copying.

24                  b)      Counsel for defendant desires additional time consult with his client, review the

25          discovery, conduct independent investigation, relay the government’s plea offer to his client, and

26          consider a potential resolution of the case.

27                  c)      Counsel for defendant believes that failure to grant the above-requested

28          continuance would deny him/her the reasonable time necessary for effective preparation, taking

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00156-DAD-BAM Document 18 Filed 09/15/21 Page 4 of 5


 1          into account the exercise of due diligence.

 2                 d)      The government does not object to the continuance.

 3                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of September 22, 2021 to October 27,

 8          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 9          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

10          of the Court’s finding that the ends of justice served by taking such action outweigh the best

11          interest of the public and the defendant in a speedy trial.

12          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16

17
      Dated: September 15, 2021                               PHILLIP A. TALBERT
18                                                            Acting United States Attorney
19
                                                              /s/ JUSTIN J. GILIO
20                                                            JUSTIN J. GILIO
                                                              Assistant United States Attorney
21

22
      Dated: September 15, 2021                               /s/ Benjamin Gerson
23                                                            Benjamin Gerson
24                                                            Counsel for Defendant
                                                              Keith Breazell
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00156-DAD-BAM Document 18 Filed 09/15/21 Page 5 of 5

                                                  ORDER
 1
            IT IS SO ORDERED that the status conference is continued from September 22, 2021, to October
 2
     27, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
 3
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
 4

 5
     IT IS SO ORDERED.
 6

 7      Dated:    September 15, 2021                     /s/ Barbara   A. McAuliffe          _
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME          5
30    PERIODS UNDER SPEEDY TRIAL ACT
